DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 26, on the line that reads, “a second bottom portion spaced away from said first bottom portion”, “said first bottom portion” lacks antecedent basis in the claims. The Examiner suggests that “said first bottom portion” should be “said flexible bottom portion”.
With regard to Claim 28, line 2, please change “said flexible bottom” to “said flexible bottom portion” for antecedent basis.
With regard to Claim 30, page 7, line 2, “said flexible bottom portion” lacks antecedent basis in the claims. The Examiner suggests that “said flexible bottom portion” should be “said first bottom portion”, which appears consistently in Claims 30-32.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry, Jr. (US 2014/0357465).

    PNG
    media_image1.png
    638
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    684
    media_image2.png
    Greyscale

With regard to Claim 15, Barry, Jr. (Barry) discloses a chamber for separating platelets from fluids, said chamber being adapted to be mounted on a rotor of a centrifuge (Figure 1, [0020], fluid separation chamber 14 mounted on centrifuge 10). 
Barry discloses the chamber comprises a ceiling (Figure 4, [0026], top edge 36). Barry discloses a flexible bottom portion (Figure 4, [0026], bottom edge 38; [0022], the entire fluid separation chamber 14 is flexible, suggesting the bottom edge 38 specifically is flexible). Barry discloses a first side wall connecting said ceiling and said flexible bottom portion, thereby forming a first region for receiving platelets and fluids (Figure 4, [0026], side edge 40, first region corresponding to second stage 34). Barry discloses a second bottom portion spaced away from said flexible bottom portion (Figure 4, [0026], first interior seal or wall 44). Barry discloses a second side wall, said second side wall connecting said ceiling to said second bottom portion, forming a second region in fluid communication with said first region (Figure 4, [0026], side edge 42 between ceiling 36 and second bottom portion 44, second region corresponding to first stage 32; [0020], second and first regions (first and second stages) in fluid communication via disposable 
With regard to Claim 16, Barry discloses at least one inlet port in fluid communication with said first region (Figure 4, [0029], at least one of ports 66 and 70 in fluid communication with second region 34). The at least one inlet port may be a port for both platelets and platelet additive solution. The Examiner notes that both platelets and platelet additive solution are examples of materials or articles worked upon, which do not further limit an apparatus claim. See MPEP § 2114 and 2115. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
With regard to Claim 17, Barry discloses that the fluid separation chamber 14 is provided as a flexible body ([0026]). Therefore, when the centrifuge rotates, the flexible bottom will curve away from said ceiling.
With regard to Claim 20, Barry discloses wherein said ceiling has a first dimension comprising said first region and said second region and a second dimension orthogonal to said first direction, wherein said first dimension is longer than said second 
With regard to Claims 21 and 22, Barry discloses that the fluid separation chamber 14 is provided as a flexible body ([0026]). Therefore, the first side wall (side edge 40) (Claim 21) and step wall (side edge 42 between bottom edge 38 and second bottom portion 44) (Claim 22) may be curved when a force is applied to them.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barry, Jr. (US 2014/0357465), as applied to the claims above.
With regard to Claim 18, Barry discloses all the limitations in the claims as set forth above. Barry discloses wherein said second sidewall forms at least two corners 
However, Barry is silent to said outlet port is located adjacent one of said corners.
Nevertheless, since Barry states that he outlet port may be associated with a side edge or bottom edge, this suggests that the outlet port may be located adjacent one of the corners in the ceiling. Furthermore, rearrangement of parts has been held to be unpatentable since shifting the position of the outlet port would not have modified the operation of the device. See MPEP § 2144.04(VI)(C).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for said outlet port to be located adjacent one of said corners, since rearrangement of parts has been held to be unpatentable since shifting the position of the outlet port would not have modified the operation of the device. See MPEP § 2144.04(VI)(C).
Allowable Subject Matter
Claims 6-7 and 25-32 are allowable over the prior art, and will be allowable once the 112(b) issues are addressed. Barry, Jr. (US 2014/0357465) is the closest prior art.
With regard to Claims 6, 26, and 30, Barry, Jr. (Barry) discloses a separation unit adapted to be mounted on a rotor that centrifuges a platelet containing component (Figure 1, [0020], fluid separation chamber 14). Barry discloses the separation unit including or comprising a chamber (Figures 1 and 4, [0020], fluid separation chamber 14).

However, Barry is silent to the separation unit being a tertiary separation unit in addition to a primary separation unit and a secondary separation unit, all of which (Claims 6 and 26) or of which the primary separation unit and tertiary separation unit (Claim 30
Claims 19 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Nothing in Barry suggests wherein the flexible bottom portion is thinner than the adjacent first side wall and step wall (Claim 19). Furthermore, Barry teaches away from wherein substantially all of said chamber is formed of a hard material except for said flexible bottom ([0026], fluid separation chamber 14 is provided as a flexible body) (Claim 23). Claim 24 is dependent on Claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777